Citation Nr: 0124649	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  00-13 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Mary G. Ramsey, Attorney


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  He died in June 1998 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in August 1998 
and June 1999 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In the August 1998 
rating decision, the RO found that the claim for service 
connection for cause of death was not well grounded and 
denied the claim.  In the June 1999 rating decision, the RO 
continued to deny the claim for service connection for cause 
of death, and further addressed the appellant's contention 
that the veteran's death was due to exposure to Agent Orange.

The Board notes that pursuant to VA Form 9, dated in 
September 1999 and not received at the RO until June 2000, 
the appellant had requested a Board hearing in Washington 
D.C.  A hearing was scheduled in August 2001 and again in 
September 2001.  However, the appellant failed to show up for 
the scheduled hearings.  The evidence shows that notification 
of such hearings was mailed to the appellant's attorney, with 
a copy mailed to the appellant.  Although there were two 
unsuccessful attempts to notify the appellant's attorney, 
with such letters returned from the post office as 
undeliverable, there is no indication of record that the 
appellant did not receive the notification letters.  
Accordingly, the RO has sufficiently addressed the prior 
request for a hearing and if the appellant still wants a 
personal hearing, she must submit another request.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  VA regulations have also been 
revised as a result of these changes.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).    

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law, and for the RO to adjudicate the issue on the merits 
rather than finding the claim not well grounded.  In 
addition, because the RO has not yet considered whether any 
additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  A review of the evidence indicates 
that the veteran was hospitalized at a VA medical facility in 
Dallas, Texas, in March 1998.  The admitting diagnosis was 
"cancer unknown primary/anemia."  These VA medical records 
should be associated with the veteran's claims file.

In addition, the Certificate of Death indicates that the 
veteran was hospitalized prior to his death in June 1998 at 
the Columbia Medical Center in Terrell, Texas.  The RO should 
take the appropriate action to try to obtain copies of these 
private medical records.

The evidence demonstrates that the RO has been unable to 
correspond through the United States Post Office with the 
appellant's attorney at her last known address of record.  
The RO should inform the appellant of this situation and 
request that if she has knowledge of another address for her 
attorney, that it be submitted to the RO.  

Accordingly, further appellate consideration will be deferred 
and the  case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request the names and addresses of 
all medical care providers, VA and non-
VA, who treated the veteran for colon 
cancer since his period of service.  
After securing any necessary release, the 
RO should request copies of these 
records.  

Specifically, the RO should contact the 
VA medical facility in Dallas and request 
copies of all of the veteran's treatment 
records, to include records of a 
hospitalization in March 1998.  

In addition, the RO should request a 
release from the appellant for the 
veteran's treatment records from the 
Columbia Medical Center dated in June 
1998 and associate with the veteran's 
claims file any such records received.

2.  The RO should also contact the 
appellant and request that any 
alternative mailing address for the 
attorney representing her in this claim 
be provided to the RO, as the address on 
record apparently is no longer current.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.

4.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




